



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Munroe, 2015 ONCA 671

DATE: 20151005

DOCKET: C59927

Strathy C.J.O., MacPherson J.A. and Speyer J. (
ad
    hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

James Munroe

Applicant/Appellant

Meara Conway, for the appellant

Nick Devlin, for the respondent

Heard: October 2, 2015

On appeal from the sentence imposed on January 14, 2015, by
    Justice G.M. Hornblower of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown agrees that the sentence of one year
    imprisonment for the possession of 97 grams of marijuana was unfit. It was
    imposed due to a misapprehension of law that the mandatory minimum applied. We
    agree the sentence was unfit. We accept the joint submission that the sentence
    should be varied to 12 days imprisonment.

[2]

The appeal is allowed and the sentence is varied
    accordingly.

[3]

As the appellant has served 12 days in custody,
    he is therefore sentenced to time served.


